Title: To Benjamin Franklin from Hugh Williamson, 7 August 1782
From: Williamson, Hugh
To: Franklin, Benjamin


Sir
Philada 7th Augt 1782.
When you have a few minutes to spare from the more weighty concerns of State I wish to interest you in favour of two young men belonging to NorthCarolina who are now Prisoners in England. They saild from Edenton about the month of Augt. 1780 in the Brig Fair-American, Captn Smith bound for France and were captured on their outward Passage. They are Twins, and were, if I recollect well, about 14 Years old when they left Home. They are neither Soldiers nor Sailors, for they never had been at Sea before; and on that occasion they went through meer whim. The father of those Lads, Coll. Saml: Lockhart is a worthy and respectable Citizen of NorthCarolina. Having served with him in the southern Army, in the most perilous Times, it is not only my duty, but among the first of my wishes that I might render him a Service. The Coll. apprehends that, considering the Age of his Boys and other circumstances, the Enemy will not make a Point of detaining them. They are supposed to be in Fortin Prison. At the first time you may have occasion to enquire concerning any of our People who are Prisoners in England, will you be so good as cause Enquiry to be made concerning these Boys. If you should effect their Release you will be so good as give them such Instructions and Assistance as may enable them to return to any Port in the united States. Any Expence you are at, on this Accot: shall be immediately repaid to your order in Philada: where my duty in Congress may detain me for the present Year. I have the Honor to be With the utmost Esteem Sir Your most obedt and very Hble Servt
Hu Williamson
Benjamin Franklin Esqr
 
Addressed: The Honourable / Benjamin Franklin Esqr / Minister Plenip / Passy
